NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE KEVIN P. MCCABE, FRANK F. MOLOCK,
GREGORY A. HILL, AZAAM ALLI, ROBERT B.
STEFFEN, DOUGLAS G. VANDERLAAN, AND
JAMES D. FORD

2012-1509
(Serial No. 12/197,622)

¢

Appeal from the United States Patent and Tradernark
Offlce, B0ard of Patent Appeals and Interf`erences.

ON MOTION

ORDER

Upon consideration of Appellants’ unopposed motion
to withdraw the appeal,

IT ls ORDERED THAT:
(1) The motion is granted. The appeal is dismissed
(2) Each side shall bear its own costs

IN RE KEVIN MCCABE 2

FoR THE CoURT

AUG 02 2012

/S/ J an Horbaly
Date J an Horbaly
C1erk
cc: Raymond T. Chen, Esq. o n
Joseph Lucci, Esq. u's` l!F»5l.Pt|§’llFl%ll'§1`\r:0
825 Aus 0221)12
JANHUHBA|.Y
Issued As A Mandate: AUG 0 2 2012 clam